Citation Nr: 0110539	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  96-36 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for a left eye disorder as a result of VA 
treatment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Board remanded this case back to the 
RO for further development in March 1999, and the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's current left eye disorder has not been 
shown to be causally related to VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a left eye disorder as a result of VA 
treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.358 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
to the veteran is necessary in order to fulfill the VA's 
statutory duty to assist him in the development of facts 
pertinent to his claim.  Specifically, the veteran has been 
afforded comprehensive VA examinations in conjunction with 
this claim, with attention to the etiology of his claimed 
disorder.  Moreover, during his October 1996 VA hearing, the 
veteran was given notice of the information needed to 
substantiate his claim, but the Board is unaware of the 
existence of medical evidence that has not already been 
included in the claims file.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  But see generally Brown v. Gardner, 513 U.S. 115 
(1994) (for claims filed prior to October 1, 1997, a claimant 
is not required to show fault or negligence in medical 
treatment); see also Karnas v. Derwinski, 1 Vet. App. at 312-
13.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2000).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (2000).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(2000).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2000).

In this case, the veteran has asserted that he incurred a 
left eye disorder, with loss of vision, as a result of low 
back surgery that he underwent at a VA facility in January 
1996.  During his October 1996 VA hearing, he reported visual 
problems immediately following this surgery.

The record reflects that, in January 1996, the veteran 
underwent L2-L5 laminectomies at a VA facility.  Prior to 
this surgical procedure, the veteran signed a consent form as 
to the attendant risks of the surgery.  The veteran was noted 
to have tolerated the procedure well and to have had an 
unremarkable postoperative course for the approximately ten 
days following the surgery.  

In February 1996, the veteran was admitted to a VA facility 
with complaints of decreased vision in the left eye.  At the 
time of admission, the veteran reported that his left eye 
problems had begun on the day of his prior hospital discharge 
and had become progressively more painful.  A history of 
right eye optic nerve problems was noted.  Diagnoses of 
anterior ischemic optic neuropathy and pseudo Foster-Kennedy 
Syndrome were rendered.  A treatment record from this 
hospitalization contains commentary from two physicians who 
evaluated the veteran.  One physician noted that the 
veteran's left eye disc edema and disc hemorrhages were 
probably due to ischemic optic neuropathy "likely related to 
recent surgery."  However, the other physician noted that he 
doubted that the veteran's left eye problems were related to 
surgery, as the veteran developed acute visual loss just 
before discharge from the hospital.  

In view of these conflicting opinions, the Board remanded 
this case back to the RO in March 1999 for an examination 
conducted by a neurologist and an ophthalmologist, and the 
claims file presently contains both VA neurological and 
ophthalmological examination reports.  The ophthalmologist 
reviewed the veteran's claims file and, following an 
examination, rendered a diagnosis of ischemic optic 
neuropathy, with optic atrophy noted in both eyes.  This 
ophthalmologist opined that it was more likely than not that 
the veteran's 1996 back surgery did not cause his left eye 
optic neuropathy.  While there was "a chance" that this 
might have happened, the examiner also noted that the veteran 
had an optic neuropathy in the right eye that had occurred 
several years earlier as well as the pseudo Foster-Kennedy 
syndrome, which can cause optic neuropathy or optic 
neuropathy-like changes in both eyes.  The examiner further 
noted that a patient who has optic neuropathy in one eye has 
a 25 percent chance of developing it in the other eye.  

The veteran was also examined by a neurologist, who reviewed 
the claims file, in May 1999.  This examiner noted that the 
veteran still had a S1-S2 sensory radiculopathy, but it was 
not at least as likely as not that a current left eye 
disorder was related to the 1996 surgery.  Rather, the 
veteran had a history of ischemic optic neuropathy on the 
right that predated the 1996 surgery, and that condition had 
a 25 percent chance of occurring in the contralateral eye.  
The occurrence of the left eye optical problems in the 
perioperative period was found to be "most likely purely 
coincidental."  

In a July 1999 report, a reviewing physician indicated that a 
board of physicians had determined that the veteran's current 
eye disorder was not related to the surgical treatment of 
spinal stenosis.  Rather, the preoperative presence of pseudo 
Foster-Kennedy syndrome and right optic neuropathy placed the 
veteran at a higher risk of developing optic neuropathy in 
the other eye.  The veteran's left vision change during the 
perioperative period was described as coincidental.  

The claims file also includes a November 1999 opinion from a 
VA doctor, who had reviewed the veteran's medical chart, that 
his optic nerve disease was "unequivocally" unrelated to 
his back surgery because of the time interval (ten days) 
between the surgery and the left eye complaints.

In this case, the veteran's contentions are supported by the 
one VA doctor who evaluated the veteran in February 1996 and 
found that his left eye disc edema and disc hemorrhages were 
probably due to ischemic optic neuropathy "likely related to 
recent surgery."  This opinion, however, is not definite 
(e.g., the use of the word "likely") in nature and does not 
appear to be based on a review of the veteran's claims file.  
By contrast, the VA doctors who examined the veteran in May 
1999 specifically found no such relationship between the eye 
disability and VA surgery or treatment.  These examiners 
indicated that their opinions were predicated not only upon 
current findings but also upon a review of the claims file.  
The same is true of the VA doctor who provided a similar 
opinion in November 1999.

In comparing the positive and negative evidence in this case, 
the Board would point out that the Board may favor the 
opinion of one competent medical professional over that of 
another, so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declined to adapt a "treating 
physician rule," under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  In view of this, the Board attaches 
greater weight to the opinions of the VA doctors who examined 
the veteran in 1999 than to the one VA doctor who evaluated 
him in February 1996.  The VA examiners provided more 
detailed and definite opinions than that provided in 1996, 
and, importantly, their opinions were based on a review of 
the claims file and were therefore predicated on a more 
accurate medical history.  See Miller v. West, 11 Vet. App. 
345, 348 (1998); Bielby v. Brown, 7 Vet. App. 260, 268 
(1994).

The only other evidence of record in support of the veteran's 
claim is his own lay opinion, described above.  However, the 
Board would point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred 
additional left eye disability as a result of VA treatment or 
surgery. Therefore, the claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for this 
disability must be denied.  In reaching this conclusion, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for a left eye disorder as a 
result of VA treatment is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

